Citation Nr: 0842991	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  03-20 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left shoulder 
disability.

2.  Entitlement to service connection for back and hip 
disability. 

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for depressive 
psychosis.

5.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
schizophrenia.

6.  Entitlement to service connection for schizophrenia.

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
October 1971 and from December 1985 to March 1986.  His 
decorations include the Vietnam Service Medal, the Bronze 
Star Medal, the Combat Infantryman Badge and the Parachutist 
Badge.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).

In July 2008, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge at the RO.  
A transcript of that hearing has been associated with the 
claims file. 

The issues of entitlement to service connection for 
schizophrenia, left shoulder disability, and back and hip 
disability and entitlement to a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran does not have PTSD based upon a verified in-
service stressor.  

2.  Depressive psychosis is not shown causally related to the 
veteran's service and psychoses is not shown manifest to a 
compensable degree within one year after the veteran's 
separation from service.  

3.  The veteran was denied service connection for 
schizophrenia in a November 1974 rating decision.  The 
veteran was notified of this decision and his appellate 
rights at that time and did not appeal that decision.  The 
November 1974 rating is final.

4.  Since the last final denial the veteran has had an 
additional period of active service which raises a reasonable 
possibility of substantiating the veteran's claim for service 
connection.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2008).

2.  Depressive psychosis was not incurred in or aggravated by 
active service, nor may service incurrence be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  A November 1974 rating decision denying the veteran's 
claim for entitlement to service connection for schizophrenia 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.201, 20.302 (2008).

4.  New and material evidence to reopen the veteran's claim 
for entitlement to service connection for schizophrenia has 
been received since the November 1974 rating decision.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify & Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

In this case, the Board is reopening and remanding the 
veteran's claim for service connection for schizophrenia, and 
remanding his claims for service connection for left shoulder 
disability, back and hip disability, and for a TDIU.  
Discussion regarding the duty to notify and assist regarding 
these issues is unnecessary at this time.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in November 2004 (PTSD) and May 2006 
(depressive psychosis) that fully addressed all three notice 
elements and were sent prior to the initial AOJ decision in 
this matter.  The letters informed the veteran of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
above notification letters did not address either the rating 
criteria or effective date provisions that are pertinent to 
the veteran's claims, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to these claimed 
conditions.  Furthermore, the veteran was given proper notice 
as to degrees of disability and effective dates in a March 
2006 letter issued the same month the Court made its decision 
in Dingess/Hartman.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record lay statements from the 
veteran and his representative, copies of photographs and 
internet pages, hearing transcripts, private medical records, 
Social Security Administration records, VA treatment records, 
and service treatment records.  There is no indication that 
any other treatment records exist that should be requested, 
or that any pertinent evidence has not been received.  A VA 
examination was provided in connection with the veteran's 
psychiatric claims and an opinion was obtained. 

The Board notes that while the service treatment records for 
the veteran's second period of service are not of record, the 
Board sees no reason why it can not proceed in rendering a 
final decision regarding the veteran's claims for service 
connection for PTSD and depressive psychosis.  The veteran 
has argued that these disabilities are the result of his 
first period of service, during the war in Vietnam.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess/Hartman, 19 Vet. App. 473.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman, 19 Vet. App. 473; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. New & Material Evidence

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection for a "chronic disease," such as 
psychoses, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002 & Supp 2008); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The veteran asserts that he has schizophrenia as a result of 
his active military service in the United States Army.    

Service connection for schizophrenia was denied by a November 
1974 rating decision.  The veteran was notified of this 
decision and of his appeal rights at that time.  The veteran 
did not file a notice of disagreement with the November 1974 
decision and it has become final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.201, 20.302.  

Since the November 1974 decision the veteran has an 
additional period of active military service.  While the 
veteran's second period of service was brief and apparently 
ended with an entry level separation, this service still 
raises additional questions of aggravation and clearly 
constitutes new and material evidence.  New and material 
evidence has been submitted and the veteran's claim is 
reopened.  See 38 C.F.R. § 3.156(a).  As the veteran's 
current claim for service connection for schizophrenia was 
not adjudicated on the merits by the RO, in the interest of 
due process, the claim is remanded so that it can be 
addressed by the RO in the first instance.   

III. Service Connection

The veteran asserts that he has depressive psychosis and PTSD 
as a result of his military service in the United States Army 
in the early 1970s, including service in the Republic of 
Vietnam.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as psychoses, may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD should 
conform to the DSM-IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  See 38 C.F.R. §§ 3.304(f), 4.125(a) (2008).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  If the veteran engaged in 
combat with the enemy and his alleged stressor is combat-
related, then his lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence, and no 
further development or corroborative evidence is required - 
provided that such testimony is found to be "satisfactory," 
i.e., credible and "consistent with circumstances, 
conditions or hardships of service."  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, the alleged 
stressor is not combat related, then the claimant's lay 
statements, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Instead, the record must 
contain evidence that corroborates the statements.  See 
Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); see also Zarycki, 6 Vet. 
App. at 98, Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, the veteran is a decorated combat veteran and 
entitled to the application of 38 U.S.C.A. § 1154(b) (West 
2002).  Section 1154(b) addresses the combat veteran's 
ability to allege that an event occurred in service while 
engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 
459, 464 (1996).  Section 1154(b) aids the combat veteran by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  Collette v. Brown, 
82 F.3d 389, 392 (Fed. Cir. 1996).  It does not create a 
statutory presumption that a combat veteran's alleged disease 
or injury is service connected.  Id.  Importantly, section 
1154(b) does not address the questions of either current 
disability or nexus to service, both of which competent 
medical evidence is generally required.  Id. citing Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995).  The veteran's claimed 
stressors are not in dispute in this case.

As the veteran's stressors are not in dispute, service 
connection for PTSD would be warranted if the evidence shows 
that the veteran currently has PTSD because of the stressors.  
Current depressive psychosis is shown by the evidence of 
record.  Accordingly, the only question remaining relevant to 
that claim is whether the current depressive psychosis is 
related to service.

At the time of his induction, the veteran reported having had 
trouble sleeping, depression or excessive worry, and nervous 
trouble of some sort.  A summary indicates that he had 
insomnia, trouble with concentration, tension problems and 
that sometimes he is depressed and worries excessively.  
During the veteran's service, service treatment records show 
no psychiatric treatment or complaints.  At the time of the 
veteran's separation from service, in October 1971, he again 
reported frequent trouble sleeping and depression or 
excessive worry.  He denied having nervous trouble of any 
sort.  A psychiatric evaluation at that time was reportedly 
normal.

In June 1974 the veteran was hospitalized and diagnosed with 
paranoid schizophrenia.  The admission note states that the 
veteran had not been hospitalized previously but that the 
symptoms or signs may go back a year.  The veteran's 
condition improved with medication and he was discharged in 
August 1974.  At the time of his hospital discharge it was 
noted that he was considered competent and able to work or go 
to school.  

The veteran was afforded a VA psychiatric evaluation in 
September 1989.  The veteran denied depressive symptoms at 
that time.  He reported that he was hospitalized in 1974 
because of depression which had occurred for several weeks 
prior to the admission and that the precipitating event was a 
difficult relationship with his wife.  By his report he had 
not subsequently been hospitalized (for psychiatric reasons), 
seen a psychiatrist or taken psychiatric medication.  After a 
mental status examination in 1989 the examiner entered a 
diagnosis of major depression with psychotic features in 
remission.  The examiner stated that it is clear that the 
veteran's psychiatric symptoms are in remission at this point 
and he is currently not suffering from any psychiatric 
disturbance that is evident on examination.  

In February 2003, the veteran was referred to Dr. M.M. (RN, 
PhD, CNS, NP-C) with complaints of depression and occasional 
flashbacks.  Her assessment included depression and 
flashbacks as well as insomnia.  The veteran received 
periodic treatment from Dr. M.M. until her death in 2007.  
Other diagnoses rendered by Dr. M.M. include depressive type 
psychosis, major depression, chronic paranoid schizophrenia 
and agoraphobia.  In May 2005 Dr. M.M. entered a diagnosis of 
PTSD; she later entered a diagnosis of prolonged PTSD.  Other 
VA doctors, including Dr. S.S. and Dr. A.M. have also noted 
PTSD in outpatient treatment notes and letters.  An April 
2005 private treatment note, from a Dr. M.P., notes a 
diagnosis of major depression, recurrent type without 
psychosis; and posttraumatic stress disorder, mild to 
moderate.  None of these medical records directly address all 
of the DSM-IV criteria for PTSD.  

The veteran was afforded a VA psychiatric evaluation in April 
2006.  At that time the veteran's claims file and medical 
records were reviewed.  The examiner noted that the veteran's 
level of stress exposure in service was judged to be low 
because he was vague about specifics when asked.  He also 
noted that "[w]hat is real and what is not are one 
experience for [the veteran]."  The veteran did not report 
that he avoids talking about Vietnam - in fact his wife tries 
to tell his stories for him because she has heard them so 
many times.  Likewise, he did not report having trouble 
having loving feelings toward others, feeling detached from 
others, or inability to recall events.  He reported good 
concentration.  He avoids people because they have problems, 
not because he finds difficulty being with others due to 
social phobia.  

A mental status examination was performed.  The examiner 
noted that the veteran was actively psychotic, but neither he 
nor his wife realized it.  He also stated that the veteran 
was unreliable and might be more accurate about his stressors 
and symptoms if he were reinterviewed for PTSD when his 
delusions and hallucinations were under control.  In the 
examiner's opinion the veteran did not meet the DSM-IV 
criteria for a diagnosis of PTSD.  The diagnosis given was 
schizophrenia, paranoid, episodic with interepisode residual 
symptoms.   

The veteran was afforded another VA psychiatric evaluation in 
October 2007.  His claims file and medical records were 
reviewed by a different examiner who similarly opined that 
the veteran did not meet the DSM-IV criteria for PTSD.  The 
examiner explained that the veteran reported recurrent 
nightmares but no other indications of unwanted, recurrent 
experiences.  The veteran also reported no persistent 
avoidance of stimuli associated with the war and in fact 
enjoys movies about the war such as "Platoon."  He reported 
no symptoms suggesting persistent symptoms of increased 
arousal.  It was noted that it was difficult to judge the 
validity of the veteran's self-reports since his true 
experiences appeared to be intermingled with delusional and 
hallucinatory material.  A diagnosis of schizophrenia, 
paranoid type with interepisode residual symptoms was 
entered.  

After a careful review of the evidence of record, the Board 
finds that the preponderance of such evidence is against a 
finding that the veteran currently has PTSD.  The diagnoses 
of PTSD rendered by various medical professionals are given 
in the course of clinical treatment.  A full discussion of 
whether the veteran meets the DSM-IV criteria for PTSD is not 
offered.  For example, in April 2005, Dr. M.P. relays the 
veteran's history, performs a mental status examination, and 
then renders a diagnosis that includes PTSD.  The only 
explanation given is that the veteran "is suffering from 
flashbacks and nightmare secondary to Vietnam War experiences 
and he is also depressed on account of that."  

After a review of the relevant evidence, when asked if the 
veteran meets the specific DSM-IV criteria for PTSD, two 
separate VA examiners have answered in the negative.  Most 
recently, the VA examiner would have had an opportunity to 
review the various medical records and diagnoses of PTSD 
rendered by the other medical professionals.  The Board is 
affording higher probative weight to the VA examiners' 
opinions as they more thoroughly address the question at 
hand, whether the veteran meets the DSM-IV criteria for PTSD, 
and because the VA examiners' opinions were both made after a 
review of all of the available medical evidence, including 
the veteran's claims file.  As such, the Board finds that the 
veteran does not have PTSD based upon a verified in-service 
stressor.  Accordingly, service connection for PTSD is 
denied.     

The Board also finds that the preponderance of the evidence 
is against a finding that the veteran currently has 
depressive psychosis as a result of his active military 
service.  The veteran had no psychiatric treatment or 
complaints during service and psychiatric examination at 
separation was normal.  No competent medical evidence 
suggests that psychoses manifest to a compensable degree 
within one year after separation from service.  A few years 
after the veteran's separation from service he was 
hospitalized for schizophrenia.  After that 1974 
hospitalization he did not seek psychiatric care again until 
1989.  Depressive psychosis was not diagnosed until years 
after this treatment.  While certainly not dispositive, this 
absence of treatment is strong evidence against a finding 
that the veteran has had depressive psychosis since service.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).  

In sum, while depressive psychosis was diagnosed during the 
pendency of the veteran's current claim, such was not shown 
during service or until decades after his service.  No 
medical professional has attributed depressive psychosis to 
the veteran's service.  Thus, service connection is denied, 
and the benefit-of-the-doubt rule is not for application.  
See Gilbert, 1 Vet. App. at 55.

ORDER

New and material evidence having been received, the petition 
to reopen the claim for entitlement to service connection for 
schizophrenia is allowed.  

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for depressive psychosis is 
denied.


REMAND

As discussed above, the veteran's claim for entitlement to 
service connection for schizophrenia is reopened.  This claim 
was not adjudicated on the merits by the RO; as such, in the 
interest of due process, the claim is remanded so that it can 
be addressed by the AMC/RO in the first instance.  Treatment 
records from the veteran's second period of service are not 
of record and should be obtained.  

Turning to another matter, the veteran asserts that he has a 
left shoulder disability and a back and hip disability as a 
result of his active military service.  The veteran contends 
that he hurt his left shoulder and back when he struck the 
side of an airplane he was jumping out of after his parachute 
did not deploy properly.  He also reports a hard landing 
after his parachute did deploy.  In addition, the veteran 
states that his left shoulder, back, and hips were injured or 
aggravated by the heavy loads he had to carry, including his 
ruck sack with ammunition and explosives as well as an M60 
machine gun.  He also notes that he was bitten by a scorpion 
during his service.  

The veteran states that he did not seek medical attention 
after his parachuting accident as he wanted to graduate from 
Jump School that day.  The veteran was awarded the 
Parachutist Badge and the Board has no reason to doubt his 
recollection of an injury during Jump School.  The Board 
notes that while an insect bite under the left index finger 
is reported in the service treatment records, no treatment 
for back, shoulder or hip pathology is shown.  At the time of 
his separation examination the veteran did report having had 
recurrent back pain and swollen or painful joints.  He denied 
having had a painful shoulder.  On examination his spine and 
upper extremities were reportedly normal.  

The veteran has submitted evidence of current left shoulder 
and back disabilities.  Numerous complaints of back pain are 
shown in the medical evidence of record.  Complaints of hip 
and shoulder pain are also shown.  A September 1999 computed 
tomography (CT) scan of the lumbar spine following myelogram 
reportedly showed degenerative changes in the articulating 
facet joints.  The veteran was subsequently diagnosed with 
lumbar spondylosis, degeneration of the lumbar disks, facet 
arthropathy, and back and right lower extremity pain.  A 
September 2001 magnetic resonance imaging (MRI) of the left 
shoulder reportedly showed mild supraspinatus tendinitis.

The Board notes that the veteran was involved in a motorcycle 
accident in the 1980s.  The veteran reportedly developed low 
back pain a few weeks after the injury.  Also, in April 1997 
the veteran fell off of a ladder and experienced left elbow 
and shoulder pain.  No current medical opinion addressing the 
significance of these accidents has been obtained.  

The veteran has provided testimony about events in service 
that could lead to current disabilities.  Current back and 
shoulder disabilities are shown by the competent medical 
evidence of record.  The veteran's statements regarding on-
going problems with his left shoulder and back and hip since 
service indicate that his current disabilities may be 
associated with his service.  While a VA examination was 
provided in this case, no opinion as to the etiology of any 
current left shoulder, back and hip disabilities was 
provided.  Accordingly, this case must be remanded so that 
such an opinion can be obtained.  See 38 U.S.C.A. § 5103A(d), 
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Specific instructions to the examiner 
are detailed below.     

Finally, the Board finds that the veteran's claim regarding a 
TDIU is inextricably intertwined with the service connection 
claims, and therefore, adjudication of this matter must be 
delayed, pending the outcome of the matters involving service 
connection.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Service treatment records from the 
veteran's second period of service should 
be requested and associated with the 
claims file.  If the medical records from 
the second period of service are not 
found, and cannot be reconstructed, that 
should be so certified in accordance with 
applicable laws concerning federal 
records.  

2.  After the above has been completed, 
but regardless of whether any additional 
records are received, the veteran should 
be scheduled for an appropriate VA 
examination to determine the nature and 
etiology of any current left shoulder, hip 
and back disabilities.  The claims file 
should be made available to the examiner 
for review prior to entering any opinion.  
All needed, non-invasive testing should be 
performed.  

The examiner should provide an opinion as 
to whether the veteran currently has any 
left shoulder, hip and back disabilities.  
If any such disability or disabilities are 
diagnosed, the examiner should opine 
whether any current disability is as likely 
as not (e.g., a 50 percent or greater 
probability) attributable to the veteran's 
service.  The examiner should include a 
discussion of the significance, if any, of 
the motorcycle accident in the 1980s and 
the fall off of a ladder in 1997.  The 
opinion should be accompanied by a written 
rationale with evidence in the claims file 
and/or sound medical principles.  
3.  If any additional development is 
needed regarding the veteran's claim for 
service connection for schizophrenia, for 
example, a VA examination, such 
development should be undertaken.

4.  The veteran's entire file should be 
reviewed and his claims readjudicated, 
including his claim for a TDIU.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  	

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


